--------------------------------------------------------------------------------

 
Exhibit 10.13
 
 
SIXTH AMENDMENT TO CREDIT AGREEMENT
 
SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Sixth Amendment”), dated as of
February 7, 2007, among GENCO SHIPPING & TRADING LIMITED, a corporation
organized under the laws of the Republic of Marshall Islands (the “Borrower”),
the lenders party hereto (each, a “Lender” and, collectively, the “Lenders”),
and DnB NOR BANK ASA, NEW YORK BRANCH, as Administrative Agent (in such
capacity, the “Administrative Agent”). Unless otherwise indicated, all
capitalized terms used herein and not otherwise defined shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.
 
W I T N E S S E T H :
 
WHEREAS, the Borrower, the Lenders from time to time party thereto, DnB NOR Bank
ASA, New York Branch, Nordea Bank Finland plc, New York Branch and Citigroup
Global Markets Limited, as Joint Lead Arrangers (in such capacity, the “Lead
Arrangers”), Nordea Bank Finland plc, New York Branch and Citigroup Global
Markets Limited, as Joint Book Runners (in such capacity, the “Joint Book
Runners”), and the Administrative Agent are parties to a Credit Agreement, dated
as of July 15, 2005 (as amended, modified and/or supplemented to, but not
including, the date hereof, the “Credit Agreement”); and
 
WHEREAS, subject to the terms and conditions of this Sixth Amendment, the
parties hereto wish to amend certain provisions of the Credit Agreement, in each
case as herein provided;
 
NOW, THEREFORE, it is agreed:
 
I.  Amendments to Credit Agreement.
 
1.  Section 1 of the Credit Agreement is hereby amended by inserting the
following new Section 1.13:
 
“1.13 Incremental Commitments. (a)  So long as the Incremental Commitment
Request Requirements are satisfied at the time of the delivery of the request,
the Borrower shall have the right, with the consent of, and in coordination
with, the Administrative Agent, but without requiring the consent of any of the
Lenders (save as provided in Section 1.13(b) below), to request at any time and
from time to time after the Closing Date and prior to the date as of the Total
Commitments have been terminated, that one or more Lenders (and/or one or more
other banks or financial institutions which are Eligible Transferees and are
acceptable to each of the Administrative Agent and the Borrower and which will
become Lenders as provided below) provide Incremental Commitments and, subject
to the applicable terms and conditions contained in this Agreement, make Loans
pursuant thereto; it being understood and agreed, however, that (i) no Lender
shall be obligated to provide an Incremental Commitment as a result of any such
request by the Borrower, and until such time, if any, as such Lender has agreed
in its sole discretion to provide an Incremental Commitment and executed and
delivered to the
 
 

--------------------------------------------------------------------------------


 
 Administrative Agent an Incremental Commitment Agreement in respect thereof as
provided in Section 1.13(b), such Lender shall not be obligated to fund any
Loans in excess of its Commitment as in effect prior to giving effect to such
Incremental Commitment provided pursuant to Section 1.13(b) below, (ii) any
Lender (including any Eligible Transferee who will become a Lender) may so
provide an Incremental Commitment without the consent of any other Lender, (iii)
each provision of Incremental Commitments on a given date pursuant to Section
1.13(b) below shall be in a minimum aggregate amount (for all Lenders (including
any Eligible Transferee who will become a Lender)) of at least $25,000,000 and
in integral multiples of $25,000,000 in excess thereof, (iv) the aggregate
amount of all Incremental Commitments provided pursuant to Section 1.13(b)
below, shall not exceed $100,000,000 and (v) all Loans made and Letters of
Credit issued pursuant to Incremental Commitments (and all interest, fees and
other amounts payable thereon) shall be Obligations under this Agreement and the
other applicable Credit Documents.
 
(b)  At the time of the provision of Incremental Commitments pursuant to this
Section 1.13, the Borrower, the Administrative Agent and each such Lender or
other Eligible Transferee which agrees to provide an Incremental Commitment
(each, an “Incremental Lender”) shall execute and deliver to the Administrative
Agent an Incremental Commitment Agreement, with the effectiveness of such
Incremental Lender’s Incremental Commitment to occur on the date (the
“Incremental Loan Commitment Date”) set forth in such Incremental Commitment
Agreement, which date in any event shall be no earlier than the date on which
(w) all fees required to be paid in connection therewith at the time of such
effectiveness shall have been paid (including, without limitation, any agreed
upon up-front or arrangement fees owing to the Administrative Agent (or any
affiliate thereof)), (x) all Incremental Loan Commitment Requirements are
satisfied, (y) all other conditions set forth in this Section 1.13(b) shall have
been satisfied, and (z) all other conditions precedent that may be set forth in
such Incremental Commitment Agreement shall have been satisfied. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Commitment Agreement, and at such time, (i) the Commitments
under, and for all purposes of, this Agreement shall be increased by the
aggregate amount of such Incremental Commitments, (ii) Schedule I shall be
deemed modified to reflect the revised Commitments of the affected Lenders and
(iii) to the extent requested by any Incremental Lender, Notes will be issued,
at the Borrower’s expense, to such Incremental Lender.
 
(c)  At the time of any provision of Incremental Commitments pursuant to this
Section 1.13, the Borrower shall, in coordination with the Administrative Agent,
repay outstanding Loans of certain of the Lenders, and incur additional Loans
from certain other Lenders (including the Incremental Lenders), in each case to
the extent necessary so that all of the Lenders participate in each outstanding
Borrowing of Loans pro rata on the basis of their respective Commitments (after
giving effect to any increase in the Commitments pursuant to this Section 1.13
above) and with the Borrower being obligated to pay to the respective Lenders
any costs of the type referred to in Section 1.09 herein in connection with any
such repayment and/or Loans.”.
 
 
2

--------------------------------------------------------------------------------


 
 
2.  The definition of “Commitment” appearing in Section 11.01 of the Credit
Agreement is hereby amended to read in its entirety as follows:
 
“Commitment” shall mean, for each Lender, the amount set forth opposite such
Lender’s name in Schedule I hereto as same may be (x) reduced from time to time
pursuant to Sections 3.02, 3.03, 4.02 and/or 10, (y) adjusted from time to time
as a result of assignments to or from such Lender pursuant to Section 1.12 or
13.04 or (z) modified to reflect the revised Commitments of the affected Lenders
as a result of Incremental Commitments pursuant to Section 1.13.
 
3.   Section 11.01 of the Credit Agreement is hereby amended by inserting in the
appropriate alphabetical order the following new definitions:
 
“Incremental Commitment” shall mean, for any Lender, any commitment by such
Lender pursuant to Section 1.13, as agreed to by such Lender in the respective
Incremental Commitment Agreement; it being understood, however, that on each
date upon which an Incremental Commitment of any Lender becomes effective, such
Incremental Commitment of such Lender shall be added to (and thereafter become a
part of) the Commitment of such Lender for all purposes of this Agreement as
contemplated by Section 1.13.
 
“Incremental Commitment Agreement” shall mean an agreement substantially in the
form of Exhibit N executed pursuant to Section 1.13.
 
“Incremental Commitment Request Requirements” shall mean, with respect to any
request for an Incremental Commitment made pursuant to Section 1.13, the
satisfaction of each of the following conditions on the date of such request:
(i) no Default or Event of Default then exists or would result therefrom and
(ii) all of the representations and warranties contained herein and in the other
Credit Documents are true and correct in all material respects at such time
(unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).
 
“Incremental Lender” shall have the meaning assigned to that term in Section
1.13(b).
 
“Incremental Loan Commitment Date” shall have the meaning provided in
Section 1.13(b).
 
“Incremental Loan Commitment Requirements” shall mean, with respect to any
provision of an Incremental Commitment on a given Incremental Loan Commitment
Date (as defined in Section 1.13(b)), the satisfaction of each of the following
conditions on or prior to the effective date of the respective Incremental Loan
Commitment Agreement: (i) no Default or Event of Default then exists or would
result therefrom, (ii) all of the representations and warranties contained
herein and in the other Credit Documents are true and correct in all material
respects at such time (unless stated to relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date), (iii) the delivery by the
 
 
3

--------------------------------------------------------------------------------


 
 
Borrower to the Administrative Agent of an officer’s certificate executed by an
Authorized Officer of the Borrower and certifying as to compliance with
preceding clauses (i) and (ii), (iv) the delivery by the Borrower to the
Administrative Agent of opinions, in form and substance reasonably satisfactory
to the Administrative Agent, from counsel to the Borrower and dated such date,
covering such of the matters set forth in the opinions of counsel delivered to
the Administrative Agent on the Initial Borrowing Date pursuant to Section 5.03
as may be reasonably requested by the Administrative Agent, and such other
matters incident to the transactions contemplated thereby as the Administrative
Agent may reasonably request, (v) the delivery by the Borrower to the
Administrative Agent of such other officers’ certificates and evidence of good
standing as the Administrative Agent shall reasonably request and (vi) the
completion by the Borrower of such other actions as the Administrative Agent may
reasonably request in connection with such Incremental Commitment.
 
“Sixth Amendment” means the Sixth Amendment to this Credit Agreement, dated as
of February 7, 2007.
 
“Sixth Amendment Effective Date” has the meaning provided in the Sixth
Amendment.
 
4. The Credit Agreement is hereby amended by adding Exhibit N attached hereto as
an exhibit thereto.
 
II. Miscellaneous Provisions.
 
1.  In order to induce the Lenders to enter into this Sixth Amendment, the
Borrower hereby represents and warrants that (i) no Default or Event of Default
exists as of the Sixth Amendment Effective Date (as defined herein) both before
and after giving effect to this Sixth Amendment and (ii) all of the
representations and warranties contained in the Credit Agree-ment or the other
Credit Documents are true and correct in all material respects on the Sixth
Amendment Effective Date both before after giving effect to this Sixth
Amendment, with the same effect as though such representations and warranties
had been made on and as of the Sixth Amendment Effective Date (it being
understood that any representation or warranty made as of a specific date shall
be true and correct in all material respects as of such specific date).
 
2.  This Sixth Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.
 
3.  This Sixth Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.
 
4.  THIS SIXTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN
 
 
 
4

--------------------------------------------------------------------------------


 
 
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
 
5.  This Sixth Amendment shall become effective on the date (the “Sixth
Amendment Effective Date”) when the Borrower, and Lenders constituting the
Required Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
or other electronic transmission) the same to White & Case LLP, 1155 Avenue of
the Americas, New York, NY 10036; Attention: Yanni Guo (facsimile number:
212-354-8113 / email: yguo@whitecase.com).
 
6.  From and after the Sixth Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement, as modified hereby.


* * *


 
 


 
5

 


--------------------------------------------------------------------------------




 
 
IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Sixth Amendment as of the date first above
written.
 
            GENCO SHIPPING & TRADING LIMITED




            By: /s/ John Wobensmith                                    
            Name: John Wobensmith
            Title: CFO




            DnB NOR BANK ASA, NEW YORK BRANCH,
            Individually and as Administrative
            Agent




            By:__________________________________
            Name:
            Title:


            By:__________________________________
            Name:
            Title:


 
 
 

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Sixth Amendment as of the date first above
written.
 
 
            GENCO SHIPPING & TRADING LIMITED




            By:__________________________________
            Name:
            Title:




            DnB NOR BANK ASA, NEW YORK BRANCH,
            Individually and as Administrative
            Agent




            By: /s/ Nikolai A. Nachamkin                             
            Name: Nikolai A. Nachamkin
            Title:   Senior Vice President


            By: /s/ Cathleen Buckley                                  
            Name: Cathleen Buckley
            Title:   Vice President


 

--------------------------------------------------------------------------------


 
 
SIGNATURE PAGE TO THE SIXTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF FEBRUARY
7, 2007, AMONG GENCO SHIPPING & TRADING LIMITED, VARIOUS FINANCIAL INSTITUTIONS
AND DNB NOR BANK ASA, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT




NAME OF INSTITUTION:
 
Nordea Bank Norge ASA, Grand Cayman Branch


                   By: /s/ Anne Engen                 
                   Name: Anne Engen
                   Title: Vice President
 
 
                                            By: /s/ Colleen
Durkin                        
            Name: Colleen Durkin
            Title:   Vice President
 
 
 

--------------------------------------------------------------------------------


 
 
 
SIGNATURE PAGE TO THE SIXTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF FEBRUARY
__, 2007, AMONG GENCO SHIPPING & TRADING LIMITED, VARIOUS FINANCIAL INSTITUTIONS
AND DNB NOR BANK ASA, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT






NAME OF INSTITUTION:
 


                THE ROYAL BANK OF SCOLAND plc

 
                   By: /s/ Adrian Meadows   
                   Name: Adrian Meadows  
                   Title: Director, Ship Finance Portfolio Management
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
SIGNATURE PAGE TO THE SIXTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF FEBRUARY
7, 2007, AMONG GENCO SHIPPING & TRADING LIMITED, VARIOUS FINANCIAL INSTITUTIONS
AND DNB NOR BANK ASA, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT






NAME OF INSTITUTION:
 
                  SKANDINAVISKA ENSKILDA BANKEN A.B.


                   By: /s/ J. Pratt                                          
                                   
                   Name: J. Pratt                                   
                   Title: Chief Executive                      


                                          /s/ R.
Gifford                                             
                                       Name: R. Gifford Title:
                                            Title: Head of London Branch
                                                              
 
 
 

--------------------------------------------------------------------------------


 
SIGNATURE PAGE TO THE SIXTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF FEBRUARY
7, 2007, AMONG GENCO SHIPPING & TRADING LIMITED, VARIOUS FINANCIAL INSTITUTIONS
AND DNB NOR BANK ASA, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT






NAME OF INSTITUTION:


                  Citibank, N.A.

                   By:  /s/ Robert Malleck                      
                   Name: Robert Malleck
                   Title: Vice President
 
 
 

--------------------------------------------------------------------------------


 
 
SIGNATURE PAGE TO THE SIXTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF FEBRUARY
7, 2007, AMONG GENCO SHIPPING & TRADING LIMITED, VARIOUS FINANCIAL INSTITUTIONS
AND DNB NOR BANK ASA, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT






NAME OF INSTITUTION:
 
                            THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND



                   By: John Lowe                             
                   Name: John Lowe
                   Title: Associate Director, Marine Finance
 
 

 

--------------------------------------------------------------------------------


 
 
 
SIGNATURE PAGE TO THE SIXTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF FEBRUARY
7, 2007, AMONG GENCO SHIPPING & TRADING LIMITED, VARIOUS FINANCIAL INSTITUTIONS
AND DNB NOR BANK ASA, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT






NAME OF INSTITUTION:
 
 
                            SUMITOMO MITSUI BANKING CORPORATION



                   By: /s/ Phillippe Devos                              
                   Name: Phillippe Devos
                   Title:   Deputy General Manager
 
 
 
 
 

--------------------------------------------------------------------------------




                                                                                            EXHIBIT
N

 
FORM OF INCREMENTAL COMMITMENT AGREEMENT
 
This INCREMENTAL COMMITMENT AGREEMENT (this “Agreement”) is dated as of
[________] [___], [___] and made between the banks and financial institutions
listed on Schedule I attached hereto (the “Incremental Lenders”), DnB NOR BANK
ASA, NEW YORK BRANCH (the “Administrative Agent”) and Genco Shipping & Trading
Limited (the “Borrower”).
 
1.  Reference is made to the Credit Agreement, dated as of July 15, 2005, among
the Borrower, the Lenders from time to time party thereto (the “Lenders”), and
the Administrative Agent (as amended, modified or supplemented from time to
time, the “Credit Agreement”). Unless otherwise defined herein, capitalized
terms used herein shall have the respective meanings set forth in the Credit
Agreement. This Agreement shall consitute a Credit Document.
 
2.  Each Incremental Lender hereby severally agrees to provide the Incremental
Commitment set forth opposite its name on Schedule I attached hereto (for each
such Incremental Lender, its “Incremental Commitment”). Each Incremental
Commitment provided pursuant to this Agreement shall be subject to all of the
terms and conditions set forth in the Credit Agreement, including, without
limitation, Section 1.13 thereof.
 
3.  The parties hereto acknowledge and agree that upon the Agreement Effective
Date (as defined below), the Incremental Commitment of each Incremental Lender
shall become, or in the case of an existing Lender under the Credit Agreement,
shall be added to (and thereafter become a part of), the Commitment of such
Incremental Lender. The parties hereto further agree that, with respect to the
Incremental Commitment provided by each Incremental Lender pursuant to this
Agreement, such Incremental Lender shall receive from the Borrower such upfront
fees, unutilized commitment fees and/or other fees, if any, as may be separately
agreed to in writing with Borrower and acknowledged by the Administrative Agent,
all of which fees shall be due and payable to such Incremental Lender on the
terms and conditions set forth in each such separate agreement.
 
4.  Furthermore, each of the parties hereto hereby agrees to the terms and
conditions set forth on Schedule I hereto in respect of each Incremental
Commitment provided pursuant to this Agreement.
 
5.  Each Incremental Lender, to the extent not already a party to the Credit
Agreement as a Lender thereunder, (i) confirms that it is an Eligible
Transferee, (ii) confirms that it has received a copy of the Credit Agreement
and the other Credit Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement and to become a Lender under the Credit Agreement, (iii) agrees that
it will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement and the other Credit Documents,
(iv) appoints and authorizes the Administrative Agent to take such
 
 
 
 



--------------------------------------------------------------------------------

Exhibit N
Page 2 


 
 
action as Administrative Agent on its behalf and to exercise such powers under
the Credit Agreement and the other Credit Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, and (v) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement and the other Credit Documents are required to be performed by it as a
Lender.
 
6.  Upon the date of (i) the execution of a counterpart of this Agreement by
each Incremental Lender, the Administrative Agent and the Borrower, (ii) the
delivery to the Administrative Agent of a fully executed counterpart (including
by way of facsimile or other electronic transmission) hereof, (iii) the payment
of any fees then due and payable in connection herewith and (iv) the
satisfaction of any other conditions precedent set forth in Section 3 of
Schedule I hereto (such date, the “Agreement Effective Date”), each Incremental
Lender party hereto (i) shall be obligated to make the Loans provided to be made
by it as provided in this Agreement on the terms, and subject to the
condi-tions, set forth in the Credit Agreement and in this Agreement and (ii) to
the extent provided in this Agreement, shall have the rights and obligations of
a Lender thereunder and under the other applicable Credit Documents.
 
7.  The Borrower acknowledges and agrees that it shall be liable for all
Obligations with respect to the Incremental Commitments provided hereby
including, without limita-tion, all Loans made and letters of credit issued
pursuant thereto, in each case to the extent incurred by or issued for the
account of, or guaranteed by, the Borrower in accordance with the terms of the
Credit Documents.
 
8.  Attached hereto as Annex I is the officer’s certificate required to be
delivered pursuant to clause (iii) of the definition of “Incremental Loan
Commitment Requirements” appearing in Section 11.01 of the Credit Agreement
certifying that the conditions set forth in clauses (i) and (ii) of the
definition of “Incremental Loan Commitment Requirements” appearing in Section
11.01 of the Credit Agreement have been satisfied.
 
9.  Attached hereto as Annex II is an opinion of [insert name or names of
counsel, including in-house counsel, who will be delivering opinion], counsel to
the Borrower, delivered as required pursuant to clause (iv) of the definition of
“Incremental Loan Commitment Requirements” appearing in Section 11.01 of the
Credit Agreement.
 
10.  Attached hereto as Annex III are true and correct copies of an officer’s
certificate and a good standing certificate of the Borrower required to be
delivered pursuant to clause (v) of the definition of “Incremental Loan
Commitment Requirements” appearing in Section 11.01 of the Credit Agreement.
 
11.  Upon the occurrence of the Agreement Effective Date, this Agreement may
only be changed, modified or varied by written instrument in accordance with the
requirements for the modification of Credit Documents pursuant to Section 13.12
of the Credit Agreement.
 
12.  In the event of any conflict between the terms of this Agreement and those
of the Credit Agreement, the terms of the Credit Agreement shall control.
 
 
 
 



--------------------------------------------------------------------------------

Exhibit N
Page 3 


 
 
 
 
13.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
 
* * *
 


 

--------------------------------------------------------------------------------




 
            [NAME OF EACH INCREMENTAL LENDER]
 
            By: __________________________
            Name:                    
            Title:

 
            GENCO SHIPPING & TRADING LIMITED
 
            By: __________________________
            Name:
            Title:
 
            DnB NOR BANK ASA, NEW YORK BRANCH, as Administrative Agent
 
            By: __________________________
            Name:
            Title:


 
            By: __________________________
            Name:
            Title:
 


 


--------------------------------------------------------------------------------






 
                                                                                    SCHEDULE
I to EXHIBIT N

 
TERMS AND CONDITIONS FOR INCREMENTAL COMMITMENT AGREEMENT
 
Dated as of _____________, ____
 
1. BORROWER: GENCO SHIPPING & TRADING LIMITED
 
2. Incremental Commitment amounts (as of the Agreement Effective Date):
 
Names of Incremental Lenders
 
Amount of Incremental Commitment
 
   
Total:1 
 
 



 
3.
Other Conditions Precedent:2 

 


--------------------------------------------------
1 The aggregate amount of Incremental Commitments must be at least $25,000,000
and in integral multiples of $25,000,000 in excess thereof.
 
2 Insert any additional conditions precedent which may be required to be
satisfied prior to the Agreement Effective Date.
 
 
 
 

 